Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of the 13th day of March, 2013, by and among W270, Inc., a Nevada corporation
(the “Company”), and W-Net Fund I, L.P. (the “Stockholder”).

 

W I T N E S S E T H:

 

WHEREAS, Stockholder have purchased 3,000,000 shares of common stock of the
Company (the “Common Stock”);

 

WHEREAS, the Company currently has no funding. The Company requires the
Stockholder to fund Company expenses and provide services. To induce the Stock
Holder to lend money, pay for Company’s liabilities and perform services, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively the “Securities Act”), and applicable
state securities laws.

 

NOW THEREFORE, in consideration of the premises and the mutual promises herein
made, and for other good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties agree as follows:

 

1.                Registration Rights

Effective as of the Closing of the Securities Exchange Agreement (the “Effective
Date”), the Company hereby grants to the Stockholder the following registration
rights.

 

A.              Definitions. As used in this Section 1, the following terms
shall have the following respective meanings:

Business Day: Any day other than a day on which banks are authorized or required
to be closed in the State of New York.

 

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization or government or other
agency or political subdivision thereof.

 

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

 

Registrable Securities: Each issued and outstanding share of Common Stock held
as of the Effective Date by the Stockholder and identified on Schedule A hereto
until such time as such shares (a) have been sold pursuant to, or are subject
to, an effective registration statement under the Act, (b) have been sold
pursuant to Rule 144, or (b) may be sold without any time, volume or manner
limitations pursuant to section (k) of Rule 144.

 

Registration Statement: Any registration statement of the Company that covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statements, including post effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

Rule 144: Rule 144 promulgated by the Commission pursuant to the Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

SEC: The United States Securities and Exchange Commission.

Trading Day: A day on whichever (a) the national securities exchange, (b) the
NASDAQ Stock Market, or (c) such other securities market, in any such case which
at the time constitutes the principal securities market for the Common Stock, is
open for general trading of securities.

 

B.               Demand Registration Right. If the Company receives at any time
after the date that is two (2) months from the Effective Date, a written request
(a “Demand Request”) from the Stockholder that the Company register any such
Registrable Securities, then the Company shall agree to take all actions as are
necessary to keep any Registration Statement filed pursuant to this Section 1.B.
effective until the date on which all Registrable Securities thereunder may be
sold without any restriction, under Rule 144 during any 90-day period in
accordance with all rules and regulations regarding sales of securities pursuant
to Rule 144.

The Company shall file, no later than forty-five (45) days following receipt of
a Demand Request (the “Demand Filing Date”), a Registration Statement (the
“Demand Registration Statement”) covering such Registrable Securities which the
Company has been so requested to register by the Stockholder, providing for the
registration under the Securities Act of such Registrable Securities to the
extent necessary to permit the disposition of such Registrable Securities in
accordance with the intended method of distribution specified in such Demand
Request, and use its commercially reasonable efforts to have such Demand
Registration Statement declared effective by the SEC within one hundred fifty
(150) days after the Demand Filing Date. If a registration pursuant to this
Section 1.B. involves an underwritten public offering, the Stockholder
registration may elect, in writing prior to the effective date of the
Registration Statement filed in connection with such registration, not to
register such securities in connection with such registration.

The Company may delay making a filing of a Demand Registration Statement in
connection with a Demand Request or taking action in connection therewith by not
more than ninety (90) days if the Company provides a written certificate signed
by the Chief Executive Officer and Chief Financial Officer of the Company to the
Stockholders, prior to the time it would otherwise have been required to file
such Demand Registration Statement or take such action pursuant to this Section
1.B., stating that the Board has determined in good faith that the filing of
such Demand Registration Statement would be seriously detrimental to the Company
or would otherwise materially adversely affect a financing, acquisition,
disposition, merger or other material transaction (collectively, a “Valid
Business Reason”) and that it is therefore essential to defer the filing of the
Demand Registration Statement; provided, however, that such right to delay a
Demand Request shall be exercised by the Company not more than once in any
twelve (12)-month period and the Company shall only have the right to delay a
Demand Request so long as such Valid Business Reason exists, and during such
time, the Company may not file a registration statement for securities to be
issued and sold for its own account or for that of anyone other than the
Stockholders.

The Company shall only be obligated to effect one (1) Demand Request pursuant to
this Section 1.B.

The Stockholder shall have the right to cancel a proposed registration of
Registrable Securities pursuant to this Section 1.B when the request for
cancellation is based upon material adverse information relating to the Company
that is different from the information known to the Stockholder at the time of
the Demand Request. Such cancellation of a registration shall be made in writing
and shall not be counted as a Demand Request.

C.              Piggyback Registration. If the Company proposes to register any
of its securities under the Securities Act for sale to the public for its own
account or for the account of other security stockholders (except with respect
to the Initial Registration Statement, or registration statements on Forms S-4
or S-8 or another form not available for registering the Registrable Securities
for sale to the public), each such time it will give written notice thereof to
Stockholder of its intention so to do (such notice to be given at least fifteen
(15) days prior to the filing thereof). Upon the written request of the
Stockholder (which request shall specify the number of Registrable Securities
intended to be disposed of by the Stockholder and the intended method of
disposition thereof), received by the Company within ten (10) days after giving
of any such notice by the Company, to register any of the Stockholder’s
Registrable Securities, the Company will use its commercially reasonable efforts
to cause the Registrable Securities as to which registration shall have been so
requested to be included in the securities to be covered by the Registration
Statement proposed to be filed by the Company, all to the extent requisite to
permit the sale or other disposition by the Stockholder (in accordance with its
written request) of such Registrable Securities so registered (“Piggyback
Registration Rights”); provided, that if, at any time after giving written
notice of its intention to register any securities pursuant to this Section 1.C
and prior to the effective date of the Registration Statement filed in
connection with such registration, the Company shall determine for any reason
not to register such securities, the Company shall give written notice to the
Stockholder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration. If a registration
pursuant to this Section 1.C. involves an underwritten public offering, the
Stockholder may elect, in writing prior to the effective date of the
registration statement filed in connection with such registration, not to
register such securities in connection with such registration. The foregoing
provisions notwithstanding, the Company may withdraw any registration statement
referred to in this Section 1.C. without thereby incurring any liability to the
Stockholder.

D.              Underwriting. If a Registration Statement is for a registered
public offering involving an underwriting, the Company shall so advise the
Stockholder in writing or as a part of the written notice given pursuant to
Section 1.B or 1.C, as applicable. In such event the right of the Stockholder to
registration pursuant to Section 1.B and/or 1.C shall be conditioned upon the
Stockholder’s participation in such underwriting and the inclusion of the
Stockholder’s Registrable Securities in the underwriting to the extent provided
herein. The Stockholder, if proposing to distribute their securities through
such underwriting, shall (together with the Company and any other stockholders
of the Company distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company or selling
stockholders, as applicable. Notwithstanding any other provision of this Section
1, if the underwriter or the Company determines that marketing factors require a
limitation of the number of shares to be underwritten, the underwriter may
exclude some or all Registrable Securities from such registration and
underwriting. The Company shall so advise the Stockholder, and the number of
shares of Registrable Securities that may be included in the registration and
underwriting, if any, shall be allocated to the Stockholder as follows:

(i)               In the event of a registration that is initiated by the
exercise of demand registration rights by the Stockholder, then the number of
shares that may be included in the registration and underwriting shall be
allocated first to the Stockholder;

(ii)             In the event of a registration that is initiated by the
Company, the number of shares that may be included in the registration and
underwriting shall be allocated first to the Company and then, subject to
obligations and commitments existing as of the date hereof, to all selling
stockholders, including the Stockholder, who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included; and

(iii)           In the event of a registration that is initiated by the exercise
of demand registration rights by a stockholder or stockholders of the Company
(other than the Stockholder), then the number of shares that may be included in
the registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Stockholder, who have requested to sell in the registration, on a
pro rata basis according to the number of shares requested to be included.

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
the Stockholder disapproves of the terms of any such underwriting, the
Stockholder may elect to withdraw therefrom by written notice to the Company and
the underwriter. The Registrable Securities and/or other securities so withdrawn
from such underwriting shall also be withdrawn from such registration.

E.               Registration Procedures. In connection with the registration
obligations of the Company pursuant to the terms and conditions of this
Agreement, the Company shall:

(i)               Prepare and file with the SEC such amendments and supplements
to all Registration Statements and each related Prospectus as may be necessary
to comply with the provisions of the Act with respect to the disposition of
securities covered by such Registration Statements;

(ii)             Respond as promptly as reasonably practicable to any comments
received from the SEC with respect to a Registration Statement or any amendment
thereto.

(iii)           Notify the Stockholder as promptly as reasonably practicable and
confirm such notice in writing no later than one trading day following the day
(A) when a Prospectus or any Prospectus supplement or post-effective amendment
to a Registration Statement is proposed to be filed and (B) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective;

(iv)            Furnish such number of Prospectuses and other documents incident
thereto, including supplements and amendments, as the Stockholder may reasonably
request;

(v)             Furnish to the Stockholder, upon request, a copy of all
documents filed with and all correspondence from or to the SEC in connection
with any such registration statement other than non-substantive cover letters
and the like;

(vi)            Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
registration statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment; and

(vii)          Use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC.

Notwithstanding the foregoing, if at any time or from time to time after the
date hereof, the Company notifies the Stockholder whose shares are registered on
a Registration Statement (a “Selling Stockholder”) in writing of the existence
of an event or circumstance that is not disclosed in such Registration Statement
and that may have a material effect on the Company or its business (a “Potential
Material Event”), the Selling Stockholder shall not offer or sell any
Registrable Securities, or engage in any other transaction involving or relating
to the Registrable Securities, from the time of the giving of notice with
respect to a Potential Material Event until the Company notifies the Selling
Stockholder that such Potential Material Event either has been added to the
Registration Statement by amendment or supplement or no longer constitutes a
Potential Material Event; provided, that the Company may not so suspend the
right of the Selling Stockholder for more than One-Hundred Twenty (120) days
during any twelve (12) month period.

F.               Registration Expenses.

 

(i)               All expenses incident to the Company’s performance of, or
compliance with, the provisions hereof, including without limitation, all
Commission and securities exchange or NASD registration and filing fees, fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities), printing expenses, messenger and delivery expenses,
internal expenses (including, without limitation, all salaries and expenses of
the Company’s officers and employees performing legal or accounting duties),
fees and expenses incurred in connection with the listing of the securities to
be registered, if any, on each securities exchange on which similar securities
issued by the Company are then listed, fees and disbursements of counsel for the
Company and its independent certified public accountants (including the expense
of any special audit or “cold comfort” letters required by, or incident to, such
performance), Securities Act liability insurance (if the Company elects to
obtain such insurance), reasonable fees and expenses of any special experts
retained by the Company in connection with such registration, fees and expenses
of other Persons retained by the Company in connection with each registration
hereunder (but not including the fees and expense of legal counsel retained by
the Stockholder, or any underwriting fees, discounts or commissions attributable
to the sale of Registrable Securities) are herein called “Registration
Expenses.”

(ii)             The Company will pay all Registration Expenses in connection
with each Registration Statement filed pursuant to Section 1 except as otherwise
set forth therein. Other than as specifically provided for in Section 1.A
hereof, all expenses to be borne by the Stockholder in connection with any
Registration Statement filed pursuant to Section 1 (including, without
limitation, all underwriting fees, discounts or commissions attributable to such
sale of Registrable Securities) shall be borne by the participating Stockholder.

G.              Indemnification; Contribution.

(i)               Indemnification by the Company. The Company agrees to
indemnify and hold harmless, to the full extent permitted by law, the
Stockholder, its officers, directors and each Person who controls the
Stockholder (within the meaning of the Securities Act), and any agent or
investment adviser thereof, against all losses, claims, damages, liabilities and
expenses (including reasonable attorneys’ fees and costs of investigation)
arising out of or based upon any untrue or alleged untrue statement of material
fact contained in any Registration Statement, any amendment or supplement
thereto, any Prospectus or preliminary Prospectus or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same arise out of or are based upon any such untrue statement or omission based
upon information with respect to the Stockholder furnished in writing to the
Company by or on behalf of the Stockholder expressly for use therein; provided
that, in the event that the Prospectus shall have been amended or supplemented
and copies thereof as so amended or supplemented, shall have been furnished to
the Stockholder prior to the confirmation of any sales of Registrable
Securities, such indemnity with respect to the Prospectus shall not inure to the
benefit of the Stockholder if the Person asserting such loss, claim, damage or
liability and who purchased the Registrable Securities from the Stockholder did
not, at or prior to the confirmation of the sale of the Registrable Securities
to such Person, receive a copy of the Prospectus as so amended or supplemented
and the untrue statement or omission of a material fact contained in the
Prospectus was corrected in the Prospectus as so amended or supplemented.

(ii)             Indemnification by Stockholder of Registrable Securities. In
connection with any Registration Statement in which the Stockholder is
participating, the Stockholder will furnish to the Company in writing such
information with respect to the name and address of the Stockholder and such
other information as may be reasonably required for use in connection with any
such Registration Statement or Prospectus and agrees to indemnity, to the full
extent permitted by law, the Company, its directors and officers and each Person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses resulting from any untrue
statement of a material fact in the Registration Statement or Prospectus or any
amendment thereof or supplement thereto or necessary to make the statements
therein not misleading, to the extent, but only to the extent, that such untrue
or alleged untrue statement relates to any information with respect to the
Stockholder so furnished in writing by the Stockholder specifically for
inclusion in any Prospectus or Registration Statement; provided, however, that
the Stockholder shall not be liable in any such case to the extent that prior to
the filing of any such Registration Statement or Prospectus or amendment thereof
or supplement thereto, the Stockholder has furnished in writing to the Company
information expressly for use in such Registration Statement or Prospectus or
any amendment thereof or supplement thereto which corrected or made not
misleading information previously furnished to the Company. In no event shall
the liability of the Selling Stockholder hereunder be greater in amount than the
dollar amount of the net proceeds received by the Selling Stockholder upon the
sale of the Registrable Securities, sold under such Registration Statement or
Prospectus as contemplated herein, giving rise to such indemnification
obligation.

(iii)           Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder agrees to give prompt written notice to the
indemnifying party after the receipt by such Person of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which such Person will claim indemnification or contribution
pursuant to the provisions hereof and, unless in the judgment of counsel of such
indemnified party a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claim, permit the
indemnifying party to assume the defense of such claim. Whether or not such
defense is assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its consent (but such
consent will not be unreasonably withheld). No indemnifying party will consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. If the indemnifying party is not entitled to, or elects not to,
assume the defense of a claim, it will not be obligated to pay the fees and
expenses of more than one counsel (plus such local counsel, if any, as may be
reasonably required in other jurisdictions) with respect to such claim, unless
in the judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the fees and expenses of such additional counsel or counsels. For the
purposes of this Section 5(c), the term “conflict of interest” shall mean that
there are one or more legal defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party or
such other indemnified parties, as applicable, which different or additional
defenses make joint representation inappropriate.

(iv)            Contribution. If the indemnification from the indemnifying party
provided for in this Section 1.G is unavailable to an indemnified party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact, has been made by, or relates to
information supplied by, such indemnifying party or indemnified parties, and the
parties intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 1.G(iii), any
reasonable legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(v)             If indemnification is available under this Section 1.G, the
indemnifying parties shall indemnity each indemnified party to the full extent
provided in Sections 5(a) and (b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 1.G.

H.              Limitation to Registration Requirement. Notwithstanding anything
else herein to the contrary, the Company shall not be obligated to effect any
registration of the Registrable Securities or take any other action (i) in any
particular jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Exchange Act,
or (ii) during any period in which the Company suspends the rights of a
subscriber after giving the Subscriber written notification of a Material Event.

I.                Transfer of Rights. The rights to cause the Company to
register Registrable Securities granted pursuant to the provisions hereof may be
transferred or assigned by the Stockholder to a transferee or assignee;
provided; however, that the transferee or assignee of such rights assumes the
obligations of such transferor or assignor, as the case may be, hereunder.

J.                Information by Stockholder. The Stockholder or holders of
Registrable Securities included in any Registration Statement shall furnish to
the Company such information regarding the Stockholder and the distribution of
securities by the Stockholder as the Company may request in writing.

K.              Compliance. The Stockholder covenants and agrees that the
Stockholder will comply with the prospectus delivery requirements of the Act as
applicable to the Stockholder in connection with sales of Registrable Securities
pursuant to the Registration Statements required hereunder.

2.                Amendment. Except as otherwise provided herein, the provisions
hereof may not be amended, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given unless the Company has
obtained the written consent of the Stockholder.

3.                Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

4.                Governing Law. This Agreement shall be governed by and
construed under the laws of the State of Nevada, irrespective of its choice of
law principles.

5.                Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

6.                Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

7.                Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or, if sent
by telex, telecopier or e-mail transmission, upon receipt of the correct answer
back, or upon deposit with the United States Post Office, by registered or
certified mail, or upon deposit with an overnight air courier, in each case
postage prepaid and addressed to the party to be notified at the address
indicated for such party in the records of the Company, or at such other address
as such party may designate by ten (10) days’ advance written notice to the
other parties.

8.                Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

9.                Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, term sheets, letters, discussions and
understandings of the parties in connection therewith.

10.             Further Assurances. Each party to this Agreement shall execute
all instruments and documents and take all actions as may be reasonably required
to effectuate this Agreement, whether before, concurrently with or after the
consummation of the transactions contemplated hereby.

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

W270, INC.
a Nevada corporation

 

By: ____/s/ Eric Stoppenhagen_____________
Name: __Eric Stoppenhagen________
Its: __President_________________

 

W-Net Fund I L.P.

 

 

 

By: __/s/ David Weiner_________________
Name: ____David Weiner___________
Its: _____________________________

 

 

Schedule A

 

SHARES

3,000,000 shares of Common Stock issued to W-Net Fund I, L.P. in February 2013.

 

 

 

 

 

Exhibit B

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of the 13th day of March, 2013, by and among W270, Inc., a Nevada corporation
(the “Company”), and Verdad Telecom, Inc. (the “Stockholder”).

 

W I T N E S S E T H:

 

WHEREAS, Stockholder have purchased 3,000,000 shares of common stock of the
Company (the “Common Stock”);

 

WHEREAS, the Company currently has no funding. The Company requires the
Stockholder to fund Company expenses and provide services. To induce the Stock
Holder to lend money, pay for Company’s liabilities and perform services, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively the “Securities Act”), and applicable
state securities laws.

 

NOW THEREFORE, in consideration of the premises and the mutual promises herein
made, and for other good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties agree as follows:

 

1.                Registration Rights

Effective as of the Closing of the Securities Exchange Agreement (the “Effective
Date”), the Company hereby grants to the Stockholder the following registration
rights.

 

A.              Definitions. As used in this Section 1, the following terms
shall have the following respective meanings:

Business Day: Any day other than a day on which banks are authorized or required
to be closed in the State of New York.

 

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization or government or other
agency or political subdivision thereof.

 

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

 

Registrable Securities: Each issued and outstanding share of Common Stock held
as of the Effective Date by the Stockholder and identified on Schedule A hereto
until such time as such shares (a) have been sold pursuant to, or are subject
to, an effective registration statement under the Act, (b) have been sold
pursuant to Rule 144, or (b) may be sold without any time, volume or manner
limitations pursuant to section (k) of Rule 144.

 

Registration Statement: Any registration statement of the Company that covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statements, including post effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

Rule 144: Rule 144 promulgated by the Commission pursuant to the Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

SEC: The United States Securities and Exchange Commission.

Trading Day: A day on whichever (a) the national securities exchange, (b) the
NASDAQ Stock Market, or (c) such other securities market, in any such case which
at the time constitutes the principal securities market for the Common Stock, is
open for general trading of securities.

 

B.               Demand Registration Right. If the Company receives at any time
after the date that is two (2) months from the Effective Date, a written request
(a “Demand Request”) from the Stockholder that the Company register any such
Registrable Securities, then the Company shall agree to take all actions as are
necessary to keep any Registration Statement filed pursuant to this Section 1.B.
effective until the date on which all Registrable Securities thereunder may be
sold without any restriction, under Rule 144 during any 90-day period in
accordance with all rules and regulations regarding sales of securities pursuant
to Rule 144.

The Company shall file, no later than forty-five (45) days following receipt of
a Demand Request (the “Demand Filing Date”), a Registration Statement (the
“Demand Registration Statement”) covering such Registrable Securities which the
Company has been so requested to register by the Stockholder, providing for the
registration under the Securities Act of such Registrable Securities to the
extent necessary to permit the disposition of such Registrable Securities in
accordance with the intended method of distribution specified in such Demand
Request, and use its commercially reasonable efforts to have such Demand
Registration Statement declared effective by the SEC within one hundred fifty
(150) days after the Demand Filing Date. If a registration pursuant to this
Section 1.B. involves an underwritten public offering, the Stockholder
registration may elect, in writing prior to the effective date of the
Registration Statement filed in connection with such registration, not to
register such securities in connection with such registration.

The Company may delay making a filing of a Demand Registration Statement in
connection with a Demand Request or taking action in connection therewith by not
more than ninety (90) days if the Company provides a written certificate signed
by the Chief Executive Officer and Chief Financial Officer of the Company to the
Stockholders, prior to the time it would otherwise have been required to file
such Demand Registration Statement or take such action pursuant to this Section
1.B., stating that the Board has determined in good faith that the filing of
such Demand Registration Statement would be seriously detrimental to the Company
or would otherwise materially adversely affect a financing, acquisition,
disposition, merger or other material transaction (collectively, a “Valid
Business Reason”) and that it is therefore essential to defer the filing of the
Demand Registration Statement; provided, however, that such right to delay a
Demand Request shall be exercised by the Company not more than once in any
twelve (12)-month period and the Company shall only have the right to delay a
Demand Request so long as such Valid Business Reason exists, and during such
time, the Company may not file a registration statement for securities to be
issued and sold for its own account or for that of anyone other than the
Stockholders.

The Company shall only be obligated to effect one (1) Demand Request pursuant to
this Section 1.B.

The Stockholder shall have the right to cancel a proposed registration of
Registrable Securities pursuant to this Section 1.B when the request for
cancellation is based upon material adverse information relating to the Company
that is different from the information known to the Stockholder at the time of
the Demand Request. Such cancellation of a registration shall be made in writing
and shall not be counted as a Demand Request.

C.              Piggyback Registration. If the Company proposes to register any
of its securities under the Securities Act for sale to the public for its own
account or for the account of other security stockholders (except with respect
to the Initial Registration Statement, or registration statements on Forms S-4
or S-8 or another form not available for registering the Registrable Securities
for sale to the public), each such time it will give written notice thereof to
Stockholder of its intention so to do (such notice to be given at least fifteen
(15) days prior to the filing thereof). Upon the written request of the
Stockholder (which request shall specify the number of Registrable Securities
intended to be disposed of by the Stockholder and the intended method of
disposition thereof), received by the Company within ten (10) days after giving
of any such notice by the Company, to register any of the Stockholder’s
Registrable Securities, the Company will use its commercially reasonable efforts
to cause the Registrable Securities as to which registration shall have been so
requested to be included in the securities to be covered by the Registration
Statement proposed to be filed by the Company, all to the extent requisite to
permit the sale or other disposition by the Stockholder (in accordance with its
written request) of such Registrable Securities so registered (“Piggyback
Registration Rights”); provided, that if, at any time after giving written
notice of its intention to register any securities pursuant to this Section 1.C
and prior to the effective date of the Registration Statement filed in
connection with such registration, the Company shall determine for any reason
not to register such securities, the Company shall give written notice to the
Stockholder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration. If a registration
pursuant to this Section 1.C. involves an underwritten public offering, the
Stockholder may elect, in writing prior to the effective date of the
registration statement filed in connection with such registration, not to
register such securities in connection with such registration. The foregoing
provisions notwithstanding, the Company may withdraw any registration statement
referred to in this Section 1.C. without thereby incurring any liability to the
Stockholder.

D.              Underwriting. If a Registration Statement is for a registered
public offering involving an underwriting, the Company shall so advise the
Stockholder in writing or as a part of the written notice given pursuant to
Section 1.B or 1.C, as applicable. In such event the right of the Stockholder to
registration pursuant to Section 1.B and/or 1.C shall be conditioned upon the
Stockholder’s participation in such underwriting and the inclusion of the
Stockholder’s Registrable Securities in the underwriting to the extent provided
herein. The Stockholder, if proposing to distribute their securities through
such underwriting, shall (together with the Company and any other stockholders
of the Company distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company or selling
stockholders, as applicable. Notwithstanding any other provision of this Section
1, if the underwriter or the Company determines that marketing factors require a
limitation of the number of shares to be underwritten, the underwriter may
exclude some or all Registrable Securities from such registration and
underwriting. The Company shall so advise the Stockholder, and the number of
shares of Registrable Securities that may be included in the registration and
underwriting, if any, shall be allocated to the Stockholder as follows:

(i)               In the event of a registration that is initiated by the
exercise of demand registration rights by the Stockholder, then the number of
shares that may be included in the registration and underwriting shall be
allocated first to the Stockholder;

(ii)             In the event of a registration that is initiated by the
Company, the number of shares that may be included in the registration and
underwriting shall be allocated first to the Company and then, subject to
obligations and commitments existing as of the date hereof, to all selling
stockholders, including the Stockholder, who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included; and

(iii)           In the event of a registration that is initiated by the exercise
of demand registration rights by a stockholder or stockholders of the Company
(other than the Stockholder), then the number of shares that may be included in
the registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Stockholder, who have requested to sell in the registration, on a
pro rata basis according to the number of shares requested to be included.

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
the Stockholder disapproves of the terms of any such underwriting, the
Stockholder may elect to withdraw therefrom by written notice to the Company and
the underwriter. The Registrable Securities and/or other securities so withdrawn
from such underwriting shall also be withdrawn from such registration.

E.               Registration Procedures. In connection with the registration
obligations of the Company pursuant to the terms and conditions of this
Agreement, the Company shall:

(i)               Prepare and file with the SEC such amendments and supplements
to all Registration Statements and each related Prospectus as may be necessary
to comply with the provisions of the Act with respect to the disposition of
securities covered by such Registration Statements;

(ii)             Respond as promptly as reasonably practicable to any comments
received from the SEC with respect to a Registration Statement or any amendment
thereto.

(iii)           Notify the Stockholder as promptly as reasonably practicable and
confirm such notice in writing no later than one trading day following the day
(A) when a Prospectus or any Prospectus supplement or post-effective amendment
to a Registration Statement is proposed to be filed and (B) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective;

(iv)            Furnish such number of Prospectuses and other documents incident
thereto, including supplements and amendments, as the Stockholder may reasonably
request;

(v)             Furnish to the Stockholder, upon request, a copy of all
documents filed with and all correspondence from or to the SEC in connection
with any such registration statement other than non-substantive cover letters
and the like;

(vi)            Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
registration statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment; and

(vii)          Use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC.

Notwithstanding the foregoing, if at any time or from time to time after the
date hereof, the Company notifies the Stockholder whose shares are registered on
a Registration Statement (a “Selling Stockholder”) in writing of the existence
of an event or circumstance that is not disclosed in such Registration Statement
and that may have a material effect on the Company or its business (a “Potential
Material Event”), the Selling Stockholder shall not offer or sell any
Registrable Securities, or engage in any other transaction involving or relating
to the Registrable Securities, from the time of the giving of notice with
respect to a Potential Material Event until the Company notifies the Selling
Stockholder that such Potential Material Event either has been added to the
Registration Statement by amendment or supplement or no longer constitutes a
Potential Material Event; provided, that the Company may not so suspend the
right of the Selling Stockholder for more than One-Hundred Twenty (120) days
during any twelve (12) month period.

F.               Registration Expenses.

 

(i)               All expenses incident to the Company’s performance of, or
compliance with, the provisions hereof, including without limitation, all
Commission and securities exchange or NASD registration and filing fees, fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities), printing expenses, messenger and delivery expenses,
internal expenses (including, without limitation, all salaries and expenses of
the Company’s officers and employees performing legal or accounting duties),
fees and expenses incurred in connection with the listing of the securities to
be registered, if any, on each securities exchange on which similar securities
issued by the Company are then listed, fees and disbursements of counsel for the
Company and its independent certified public accountants (including the expense
of any special audit or “cold comfort” letters required by, or incident to, such
performance), Securities Act liability insurance (if the Company elects to
obtain such insurance), reasonable fees and expenses of any special experts
retained by the Company in connection with such registration, fees and expenses
of other Persons retained by the Company in connection with each registration
hereunder (but not including the fees and expense of legal counsel retained by
the Stockholder, or any underwriting fees, discounts or commissions attributable
to the sale of Registrable Securities) are herein called “Registration
Expenses.”

(ii)             The Company will pay all Registration Expenses in connection
with each Registration Statement filed pursuant to Section 1 except as otherwise
set forth therein. Other than as specifically provided for in Section 1.A
hereof, all expenses to be borne by the Stockholder in connection with any
Registration Statement filed pursuant to Section 1 (including, without
limitation, all underwriting fees, discounts or commissions attributable to such
sale of Registrable Securities) shall be borne by the participating Stockholder.

G.              Indemnification; Contribution.

(i)               Indemnification by the Company. The Company agrees to
indemnify and hold harmless, to the full extent permitted by law, the
Stockholder, its officers, directors and each Person who controls the
Stockholder (within the meaning of the Securities Act), and any agent or
investment adviser thereof, against all losses, claims, damages, liabilities and
expenses (including reasonable attorneys’ fees and costs of investigation)
arising out of or based upon any untrue or alleged untrue statement of material
fact contained in any Registration Statement, any amendment or supplement
thereto, any Prospectus or preliminary Prospectus or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same arise out of or are based upon any such untrue statement or omission based
upon information with respect to the Stockholder furnished in writing to the
Company by or on behalf of the Stockholder expressly for use therein; provided
that, in the event that the Prospectus shall have been amended or supplemented
and copies thereof as so amended or supplemented, shall have been furnished to
the Stockholder prior to the confirmation of any sales of Registrable
Securities, such indemnity with respect to the Prospectus shall not inure to the
benefit of the Stockholder if the Person asserting such loss, claim, damage or
liability and who purchased the Registrable Securities from the Stockholder did
not, at or prior to the confirmation of the sale of the Registrable Securities
to such Person, receive a copy of the Prospectus as so amended or supplemented
and the untrue statement or omission of a material fact contained in the
Prospectus was corrected in the Prospectus as so amended or supplemented.

(ii)             Indemnification by Stockholder of Registrable Securities. In
connection with any Registration Statement in which the Stockholder is
participating, the Stockholder will furnish to the Company in writing such
information with respect to the name and address of the Stockholder and such
other information as may be reasonably required for use in connection with any
such Registration Statement or Prospectus and agrees to indemnity, to the full
extent permitted by law, the Company, its directors and officers and each Person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses resulting from any untrue
statement of a material fact in the Registration Statement or Prospectus or any
amendment thereof or supplement thereto or necessary to make the statements
therein not misleading, to the extent, but only to the extent, that such untrue
or alleged untrue statement relates to any information with respect to the
Stockholder so furnished in writing by the Stockholder specifically for
inclusion in any Prospectus or Registration Statement; provided, however, that
the Stockholder shall not be liable in any such case to the extent that prior to
the filing of any such Registration Statement or Prospectus or amendment thereof
or supplement thereto, the Stockholder has furnished in writing to the Company
information expressly for use in such Registration Statement or Prospectus or
any amendment thereof or supplement thereto which corrected or made not
misleading information previously furnished to the Company. In no event shall
the liability of the Selling Stockholder hereunder be greater in amount than the
dollar amount of the net proceeds received by the Selling Stockholder upon the
sale of the Registrable Securities, sold under such Registration Statement or
Prospectus as contemplated herein, giving rise to such indemnification
obligation.

(iii)           Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder agrees to give prompt written notice to the
indemnifying party after the receipt by such Person of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which such Person will claim indemnification or contribution
pursuant to the provisions hereof and, unless in the judgment of counsel of such
indemnified party a conflict of interest may exist between such indemnified
party and the indemnifying party with respect to such claim, permit the
indemnifying party to assume the defense of such claim. Whether or not such
defense is assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its consent (but such
consent will not be unreasonably withheld). No indemnifying party will consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. If the indemnifying party is not entitled to, or elects not to,
assume the defense of a claim, it will not be obligated to pay the fees and
expenses of more than one counsel (plus such local counsel, if any, as may be
reasonably required in other jurisdictions) with respect to such claim, unless
in the judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the fees and expenses of such additional counsel or counsels. For the
purposes of this Section 5(c), the term “conflict of interest” shall mean that
there are one or more legal defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party or
such other indemnified parties, as applicable, which different or additional
defenses make joint representation inappropriate.

(iv)            Contribution. If the indemnification from the indemnifying party
provided for in this Section 1.G is unavailable to an indemnified party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact, has been made by, or relates to
information supplied by, such indemnifying party or indemnified parties, and the
parties intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 1.G(iii), any
reasonable legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(v)             If indemnification is available under this Section 1.G, the
indemnifying parties shall indemnity each indemnified party to the full extent
provided in Sections 5(a) and (b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 1.G.

H.              Limitation to Registration Requirement. Notwithstanding anything
else herein to the contrary, the Company shall not be obligated to effect any
registration of the Registrable Securities or take any other action (i) in any
particular jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Exchange Act,
or (ii) during any period in which the Company suspends the rights of a
subscriber after giving the Subscriber written notification of a Material Event.

I.                Transfer of Rights. The rights to cause the Company to
register Registrable Securities granted pursuant to the provisions hereof may be
transferred or assigned by the Stockholder to a transferee or assignee;
provided; however, that the transferee or assignee of such rights assumes the
obligations of such transferor or assignor, as the case may be, hereunder.

J.                Information by Stockholder. The Stockholder or holders of
Registrable Securities included in any Registration Statement shall furnish to
the Company such information regarding the Stockholder and the distribution of
securities by the Stockholder as the Company may request in writing.

K.              Compliance. The Stockholder covenants and agrees that the
Stockholder will comply with the prospectus delivery requirements of the Act as
applicable to the Stockholder in connection with sales of Registrable Securities
pursuant to the Registration Statements required hereunder.

2.                Amendment. Except as otherwise provided herein, the provisions
hereof may not be amended, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given unless the Company has
obtained the written consent of the Stockholder.

3.                Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

4.                Governing Law. This Agreement shall be governed by and
construed under the laws of the State of Nevada, irrespective of its choice of
law principles.

5.                Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

6.                Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

7.                Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or, if sent
by telex, telecopier or e-mail transmission, upon receipt of the correct answer
back, or upon deposit with the United States Post Office, by registered or
certified mail, or upon deposit with an overnight air courier, in each case
postage prepaid and addressed to the party to be notified at the address
indicated for such party in the records of the Company, or at such other address
as such party may designate by ten (10) days’ advance written notice to the
other parties.

8.                Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

9.                Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, term sheets, letters, discussions and
understandings of the parties in connection therewith.

10.             Further Assurances. Each party to this Agreement shall execute
all instruments and documents and take all actions as may be reasonably required
to effectuate this Agreement, whether before, concurrently with or after the
consummation of the transactions contemplated hereby.

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

W270, INC.
a Nevada corporation

 

By: _____/s/ Eric Stoppenhagen________________
Name: __Eric Stoppenhagen________
Its: __President_________________

 

Verdad Telecom, Inc.

 

 

 

By: /s/ Eric Stoppenhagen_____________
Name: __Eric Stoppenhagen________
Its: __President_________________

 

 

Schedule A

 

SHARES

3,000,000 shares of Common Stock issued to Verdad Telecom, Inc. on February 4,
2013.

 

 

 

 

 

